650 F.3d 1300 (2011)
In re Arthur Daniel MONROY; Laura Monroy, Debtors,
Home Funds Direct, its assignees and/or successors in interest, Appellant,
v.
Arthur Daniel Monroy; Laura Monroy, Appellees.
In re Christine Paulette Hannon, Debtor,
U.S. Bank, N.A., Appellant,
v.
Christine Paulette Hannon; Elizabeth Rojas, Chapter 13 Trustee, Appellees.
In re Anthony John Herrera, Jr.; Mary Ellen Herrera, Debtors,
Greenpoint Mortgage Funding, Inc., Appellant,
v.
Anthony John Herrera, Jr.; Mary Ellen Herrera; Elizabeth F. Rojas, Appellees.
Nos. 10-60005, 10-60017, 10-60018.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 10, 2011.
Filed June 20, 2011.
Lee S. Raphael, Prober & Raphael, Woodland Hills, CA, for the appellants.
M. Erik Clark, Borowitz & Clark, LLP, West Covina, CA, for the appellees.
Before: STEPHEN S. TROTT and PAMELA ANN RYMER, Circuit Judges, and STEPHEN M. McNAMEE, Senior District Judge.[*]


*1301 ORDER
The decisions of the Bankruptcy Courts are affirmed for the reasons given by the Bankruptcy Appellate Panel in its published opinion in In re Herrera, 422 B.R. 698 (9th Cir. BAP 2010), filed January 5, 2010 and attached as an appendix to this order. [Editor's Note: Appendix Omitted for Purposes of Publication][1]
NOTES
[*]  The Honorable Stephen M. McNamee, Senior District Judge for the U.S. District Court for Arizona, sitting by designation.
[1]  The remand issue raised by the appellants before this court is waived because it was not raised below. In re Cybernetic Servs., Inc., 252 F.3d 1039, 1045 n. 3 (9th Cir.2001).